Citation Nr: 1001114	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-11 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty for training from October 1986 to 
January 1987, active duty from August 1987 to February 1993 
and additional service with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for a 
bilateral knee condition.  


REMAND

The Veteran's claim for service connection was previously 
remanded by the Board in September 2008 for further 
development.  As will be further discussed below, the Board 
finds that the agency of original jurisdiction (AOJ) did not 
substantially comply with the remand orders.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998), where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
Consequently, the Board regrettably must again remand this 
case.

In particular, the September 2008 remand order instructed 
that the Veteran should be accorded a VA examination and the 
examiner was requested to opine as to the etiology of any 
right or left knee disorder.  The VA examiner was also 
instructed that "a complete rationale must be set forth in 
the report provided."  

In August 2009 the Veteran was accorded a compensation and 
pension (C&P) joints examination.  The examiner diagnosed the 
Veteran with degenerative joint disease of the left knee and 
chondral thinning of the patella in the right knee.  He 
opined that it was at least as likely as not that the 
Veteran's knee conditions were a result of injuries incurred 
during his military service.  No rationale was provided.  An 
addendum should be requested from the examiner who provided 
the August 2009 C&P joints examination.  In that regard, the 
Court of Appeals for Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions."); see also Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (holding that once VA undertakes 
the effort to provide an examination for a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
action: 

1.  Request an addendum that provides 
a rationale for the medical opinion 
expressed in the August 2009 VA 
examination report.  In that regard, 
it is noted that the Veteran relates 
that his symptoms of bilateral knee 
pain began during his first period of 
service due to the marching and 
running and have gotten worse since 
that time.  No records from that 
period of service are available.  
During his second period of active 
service, he was seen in November 1992 
complaining of pain in his right knee 
for 18 months and a possible ligament 
problem / muscle strain / 
patellofemoral pain syndrome was 
diagnosed.  If a rationale cannot be 
provided without another examination, 
schedule the Veteran for another 
complete VA joints examination.  

2.  As stated in the Board's prior 
remand, readjudicate the Veteran's 
claim after ensuring that the above 
development is complete.  If the 
benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


